IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11559
                        Conference Calendar


JOHN EVERETT SHELTON,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CV-1738-Y
                        --------------------
                           August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     John Everett Shelton, Texas state prisoner number 815616,

has applied for a certificate of appealability (“COA”) for an

appeal from the district court’s judgment denying his application

for a writ of habeas corpus.   This court must examine the basis

of its jurisdiction on its own motion if necessary.     Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     A timely notice of

appeal is a prerequisite to the exercise of jurisdiction by this

court.   Dison v. Whitley, 20 F.3d 185, 186 (5th Cir. 1994).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-11559
                                  -2-

FED. R. APP. P. 4(a)(1)(A) requires that a notice of appeal in a

civil case be filed “within 30 days after the judgment or order

appealed from is entered.”     FED. R. APP. P. 4(a)(1)(A).   A

prisoner’s pro se notice of appeal is deemed filed when delivered

to prison authorities for forwarding to the court’s clerk.

Houston v. Lack, 487 U.S. 266, 276 (1988); see FED. R. APP.

P. 4(c).

     The district court’s judgment was entered on October 30,

2001.   Shelton had until Thursday, November 29, 2001, to file a

timely notice of appeal.     See FED. R. APP. P. 4(a)(1)(A).     The

record reflects that Shelton executed the notice of appeal on

Monday, December 3, 2001.     Because the earliest date upon which

the notice of appeal could have been delivered to prison

authorities for filing was December 3, 2001, the notice of appeal

was not timely filed.   Because we are without jurisdiction, the

application for a COA is denied and the appeal is dismissed.

Shelton has filed a motion for appointment of counsel which is

denied.

     COA DENIED, APPEAL DISMISSED; MOTION FOR APPOINTMENT OF

COUNSEL DENIED.